Case 9:20-cr-80091-KAM Document 59 Entered on FLSD Docket 03/04/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-80091-CR-MARRA

  UNITED STATES OF AMERICA,

          Plaintiff,

        vs.

  CARL LAWRENCE COBB,

          Defendant.
                                  /

                       ORDER AFFIRMING MAGISTRATE JUDGE=S
                          REPORT AND RECOMMENDATION

          THIS CAUSE came before the court upon the Report and Recommendation [DE
  45] issued by United States Magistrate Judge William Matthewman on December 23, 2020.
          The court has considered the Report and Recommendation, the pertinent parts of the
  record and being otherwise fully advised in the premises it is
          ORDERED and ADJUDGED that the United States Magistrate=s Report and
  Recommendation is hereby ADOPTED AND AFFIRMED. The Defendant is hereby
  adjudicated guilty as to Count One of the Information.
          DONE and ORDERED in West Palm Beach, this 4th day of March, 2021.




                                                           KENNETH A. MARRA
                                                           United States District Judge

  cc:     All counsel
